DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
In light of Applicant’s amendments the previous objections and 112 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 2, 5 - 7, 10 - 12, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Popoff et al. (hereinafter Popoff, US 2005/0135364) in view of Ding et al. (hereinafter Ding, US 20150371040).

Regarding claim 1, Popoff discloses:
an application page interception method, applied to a user terminal (see at least ph. [0028] for intercepting pages that go to an end user’s computer/terminal), wherein the method comprises:
running a target application on the user terminal (at least ph. [0032] discloses that links are clicked on the subscriber’s/user’s device and where at least ph. [0020] discloses that the session allows for the application run on the subscriber as well), and responding to an operation for the target application performed by a user (see at least ph. [0028] discloses how outside services/applications are run and provided to requesters, (therefore the provider responded to the ;
receiving application information of other applications in a process of running the target application (the system described in at least Fig. 1 and ph. [0014] – [0028] discloses any number of subscribers/users may be supported and therefore any number of sessions for subscribers/users allow for any number of the applications reflected by the system may be received), wherein the application information includes operation display pages of the other applications (at least ph. [0028] discloses any number of services that may be supported for users to request pages from their applications, where the pages are later displayed on the users computers and this may be done for any number of subscribers/users with their own respective information being displayed);
determining whether the application information matches a predetermined interception strategy (at least ph. [0028] discloses intercepting when a proper interception match is found); and
prohibiting operation display pages of the other applications from popping up when the application information matches the predetermined interception strategy (at least ph. [0028] discloses blocking pages that were properly intercepted when a proper match was detected); and
when the application information matches the predetermined interception strategy, generating a prompt message according to the application information (ph. [0028] discloses sending a response indicating that the content was blocked).
Popoff does not expressly disclose, however Ding discloses:
displaying the prompt message through the floating window while the target application is running (Fig. 2 and at least ph. [0045] where the prompt message is directed to its respective 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Popoff by the teachings of Ding in order to provide confirmation to a user that content was blocked, giving the user an opportunity to decide if the content might have been worth viewing or not.  

Regarding claim 6, Popoff discloses:
an application page interception device, applied to a user terminal (see at least ph. [0028] for intercepting pages that go to an end user’s computer/terminal), wherein the device comprises:
a running module configured to run a target application, and responding to an operation for the target application (see at least ph. [0028] discloses how outside services/applications are run and provided to requesters, (therefore the provider responded to the request for the application, which is accomplished form some section of code (i.e. a module) that handles the running of the requested/selected/running target application);
a receiving module configured to receive application information of other applications, which includes operation display pages of the other applications (at least ph. [0028] discloses any number of services that may be supported for users to request pages from their applications, where the pages are later displayed on the users computers which is accomplished form some section of code (i.e. a module) that handles the receiving of the service application data);
a determining module configured to determine whether the application information matches the predetermined interception strategy (at least ph. [0028] discloses intercepting when ; and
a prohibiting module configured to prohibit operation display pages of the other applications from popping up when the application information matches the predetermined interception strategy (at least ph. [0028] discloses blocking pages that were properly intercepted when a proper match was detected, which is accomplished form some section of code (i.e. a module) that handles the prohibiting / blocking) ; and
when the application information matches the predetermined interception strategy, generating a prompt message according to the application information (ph. [0028] discloses sending a response indicating that the content was blocked).
Popoff does not expressly disclose, however Ding discloses:
displaying the prompt message through the floating window while the target application is running (Fig. 2 and at least ph. [0045] where the prompt message is directed to its respective application that it is servicing (i.e. it is a prompt for its respective target application and that application is obviously running for if the application is not running in some form or fashion it could not possibly display one of its respective prompts) ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Popoff by the teachings of Ding in order to provide confirmation to a user that content was blocked, giving the user an opportunity to decide if the content might have been worth viewing or not.

Regarding claims 2, 7, 12 and 17, the rejections of claims 1, 6, 11 and 16 are incorporated and Popoff discloses:
the predetermined interception strategy is based on cloud configuration (the interception described in at least ph. [0028] is based on intercepting pages sent from a network/internet/cloud setup/configuration).

Regarding claim 5, 10 and 15, the rejections of claims 1, 6 and 11 are incorporated and Popoff does not expressly disclose, however Ding discloses:
popping up operation display pages of the other applications when a user views the prompt message (at least Fig. 2, ph. [0045] and ph. [0080] – [0081] discloses that notifications for the applications are sent when allowed).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Popoff by the teachings of Ding in order to allow for a rethinking option when the blocking of content is not optimal.  

Regarding claim 11, the rejection of claim 1 is incorporated and Popoff discloses:
a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform operations of the application page interception method of claim 1 (the features disclosed in at least ph. [0028] and throughout the reference require at least one such medium with said instructions executed by at least one processor to function).

Regarding claim 14, the rejections of claims 11 is incorporated and Popoff discloses:
when the application information matches the predetermined interception strategy, generating a prompt message according to the application information (ph. [0028] discloses sending a response indicating that the content was blocked).
Popoff does not expressly disclose, however Ding discloses:
displaying the prompt message through the floating window (Fig. 2 and at least ph. [0045]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Popoff by the teachings of Ding in order to provide confirmation to a user that content was blocked, giving the user an opportunity to decide if the content might have been worth viewing or not.  

Regarding claim 16, the rejection of claim 1 is incorporated and Popoff discloses:
a memory configured to store instructions (the features disclosed in at least ph. [0028] and throughout the reference require at least one such memory with said instructions in order to function); and
a processor configured to invoke the instructions to execute the application page interception method (the features disclosed in at least ph. [0028] and throughout the reference require at least one such processor with said instructions in order to function). 

Regarding claim 19, the rejections of claim 16 is incorporated and Popoff discloses:
when the application information matches the predetermined interception strategy, generating a prompt message according to the application information (ph. [0028] discloses sending a response indicating that the content was blocked).
Popoff does not expressly disclose, however Ding discloses:
displaying the prompt message through the floating window (Fig. 2 and at least ph. [0045]),
popping up operation display pages of the other applications when a user views the prompt message (at least Fig. 2, ph. [0045] and ph. [0080] – [0081] discloses that notifications for the applications are sent when allowed).
Popoff by the teachings of Ding in order to provide confirmation to a user that content was blocked, giving the user an opportunity to decide if the content might have been worth viewing or not.  

Regarding claim 20, the rejections of claim 1 is incorporated and Popoff discloses:
the mobile terminal comprises a display screen; and wherein the mobile terminal is configured to prevent a user from being interrupted by the other applications when operating the target application (at least ph. [0012] discloses that the reference may apply to mobile devices, at least ph. [0032] discloses an interactive display on such a device that allows for even clicking and at least ph. [0028] discloses where content may be blocked and thereby prevent a user from being interrupted/disturbed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popoff in view of Silverman et al. (hereinafter Silverman, US 6,625,583).

Regarding claims 3, 8, 13 and 18, the rejections of claims 1, 6, 11 and 16 are incorporated and Popoff discloses:

determining whether the application information matches the predetermined interception strategy when the running mode of the target application is in a mode where blocking is active (see at least ph. [0028] for blocking appropriate intercepted pages when the blocking feature is appropriate).
Popoff does not expressly disclose, however Silverman discloses:
determining whether a running mode of the target application is in a do-not-disturb mode (col. 9 ln. 4 – 37 discloses the ability to activate a do not disturb mode (and therefore must be able to determine when the mode is active, which means that a blocking mode exists as do not disturb mode).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Popoff by the teachings of Silverman in order to provide convenience for users when they are occupied and prefer to not be distracted from the activity/task they are involved with.  
Response to Arguments
Applicant argues that the art of record does not disclose the claimed limitations as amended.  However, for reasons presented above the limitation running a target application on the user terminal is properly disclosed by the Popoff reference.  Popoff paragraph [0032] discloses that links are clicked on the subscriber’s/user’s device and where at least ph. [0020] discloses that the session allows for the application run on the subscriber as well.  This leads directly to the next amended limitation showing that the actions performed by a user directly results in the responses by the system for the session of the application are performed.
The last remaining amended limitation is also disclosed by Popoff.  Specifically, receiving application information of other applications in a process of running the target application is disclosed as the system in Popoff is shown in least Fig. 1 and ph. [0014] – [0028] clearly disclose that any number of subscribers/users are allowed and supported by the system.  As such, therefore any number of sessions respective applications from the other sessions of the subscribers (users).  
As Applicant’s amendments and arguments fail to overcome the art of record the previous art rejections stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194